On July 11,2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of five (5) years, for violation of the conditions of a suspended sentence for the offense of Fraudulently Obtaining Dangerous Drugs, a felony.
On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to a commitment to the Department of Corrections *47for a term of five (5) years, with two (2) years suspended. The terms and conditions shall remain as imposed in the Judgment of July 11, 2006, with an added recommendation that the defendant be screened for Connections Corrections.
DATED this 14th day of June, 2007.
Hon. Ray Dayton. District Court Judge